 



Exhibit 10-Y
EXECUTIVE BONUS AGREEMENT
BONUSVEREINBARUNG FÜR LEITENDE ANGESTELLTE

     
[German translation omitted]
  This Agreement (the “Agreement”) made and entered into on June 14, 2007, by
and between Dana Corporation, a Virginia corporation, whose principal place of
business is located at 4500 Dorr Street, Toledo, Ohio (the “Corporation”), and
Mr. Ralf Göttel (the “Executive”), effective as of December 31, 2006.
 
   
 
  WHEREAS, on March 3, 2006, the Corporation and forty of its Subsidiaries (the
“Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of New York, Case No. 06-10354 (BRL) (Jointly
Administered), (the “Bankruptcy Cases”);
 
   
 
  WHEREAS, in accordance with the Memorandum Opinion of the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
dated November 30, 2006 (the “Opinion”), as supplemented by an Order of the
Bankruptcy Court dated December 18, 2006 (the “Order”), the Corporation desires
to enter into this agreement, subject to certain conditions and limitations, as
provided herein (the “Agreement”) and the Order; and
 
   
 
  WHEREAS, the Executive, in his capacity as President Engine Products Group, is
exclusively employed by Reinz-Dichtungs-GmbH (the “GmbH”), a limited liability
company established under the laws of the Federal Republic of Germany and a
subsidiary of the Corporation.
 
   
 
  NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the





--------------------------------------------------------------------------------



 



     
 
  Corporation and the Executive agree as follows:

  1.   Employment and Base Salary. The Executive shall continue to be
exclusively employed by the GmbH under his existing employment agreement, as
last amended June 27, 2005 (the “German Agreement”), and nothing in this
Agreement shall be interpreted to establish an employment relationship between
the Executive and the Corporation. The Corporation shall ensure that the GmbH
will fix the Executive’s base gross salary at the rate of [euros] 305,100 per
annum (the “Annual Base Salary”). The Annual Base Salary shall continue to be
paid by the GmbH and not be a payment obligation of the Corporation.     2.  
(a) Additional Benefits and Compensation.

  (i)   Annual Bonus. During the Executive’s employment, the Executive shall be
eligible to receive annual short-term incentive awards or bonuses (each such
award or bonus is hereinafter referred to as an “Annual Bonus”) pursuant to the
Dana Corporation Annual Incentive Plan, and any successor or replacement plan
(the Dana Corporation Annual Incentive Plan and such successor or replacement
plans being referred to herein collectively as the “AIP”), in accordance with
the terms thereof. Each Annual Bonus shall be determined and paid in accordance
with the terms of the AIP.     (ii)   The EIC Plan. The

2



--------------------------------------------------------------------------------



 



      Corporation hereby adopts an Executive Incentive Compensation Plan for the
Executive (the “EIC Plan”) under which the Executive shall be eligible for a
2007 performance based incentive bonus (the “2007 EIC”) and a 2008 performance
based incentive bonus (the “2008 EIC”), subject to the terms and conditions set
forth herein and in the Order. Except as otherwise provided for herein, the EIC
payment shall only be earned and payable if the Executive is employed at the end
of the applicable fiscal year.     (1)   The Executive shall be eligible for a
2007 EIC payment of up to $633,333. The first $422,222 shall be earned by the
Executive upon the achievement by the Corporation of EBITDAR for 2007 of
$250 million and shall be paid in cash on the later of (a) 30 days following the
filing of the Corporation’s audited 2007 financial statements with the
Securities and Exchange Commission (the “SEC”) and (b) 30 days after the
Corporation’s Emergence (the applicable date, the “2007 EIC Payment Date”),
provided that in the event that the Corporation achieves EBITDAR for 2007 in
excess of $250 million, the Executive shall earn an additional 2007 EIC payment
equal to 10.55555 basis points on EBITDAR for 2007 in excess of $250 million, up
to a cap of $450 million (the

3



--------------------------------------------------------------------------------



 



      “Additional 2007 EIC Payment”). For purposes of this Agreement, the term
“EBITDAR” shall have the meaning set forth in the term sheet attached as
Exhibit A to the Order which is attached hereto as Exhibit 1 and incorporated
herein by reference. For purposes of this Agreement, “Emergence” shall mean
consummation by the Corporation of (i) a plan of reorganization under the
Bankruptcy Code (the “Plan”) or (ii) a sale of all or substantially all of the
Corporation’s assets pursuant to section 363 of the Bankruptcy Code. The
Additional 2007 EIC Payment shall be paid in common stock (“Common Stock”) of
the reorganized Corporation on the 2007 EIC Payment Date.     (2)   The
Executive shall be eligible for a 2008 EIC payment of up to $316,667. The first
$70,370 shall be earned by the Executive upon the achievement by the Corporation
of EBITDAR for 2008 of $375 million, provided that in the event the Corporation
achieves EBITDAR for 2008 in excess of $375 million, the Executive shall earn an
additional 2008 EIC payment equal to (a) 14 basis points on EBITDAR for 2008 in
excess of $375 million, up to a cap

4



--------------------------------------------------------------------------------



 



    of $450 million, and (b) 7 basis points on EBITDAR for 2008 in excess of
$450 million, up to a cap of $650 million. The entire 2008 EIC payment shall be
paid in Common Stock on the later of (i) 30 days following the filing of the
Corporation’s audited 2008 financial statements with the SEC and (ii) 30 days
after the Corporation’s Emergence (the “2008 EIC Payment Date”).     (3)   For
purposes of determining the number of shares of Common Stock to be issued to the
Executive under Sections 2(a)(ii)(1) and (2), the value of the Common Stock will
be its average closing price on the principal U.S. stock exchange on which it is
traded during the thirty days before the 2007 EIC Payment Date or the 2008 EIC
Payment Date, as applicable.     (4)   The 2007 EIC and 2008 EIC awards earned
shall be subject to reduction under the “EBITDAR Adjustment Mechanism.” Under
the EBITDAR Adjustment Mechanism, EBITDAR for the purposes of determining the
minimum payment threshold for the 2007 EIC (excluding the first $422,222 cash
payment in respect of the 2007 EIC award) and the 2008 EIC shall be reduced by
unsecured claims allowed in the Bankruptcy Cases in excess of an unsecured
claims threshold of $2.85 billion, as

5



--------------------------------------------------------------------------------



 



      follows:

  (A)   12.5% of the first $75 million in additional claims;     (B)   25% of
the next $100 million in additional claims in excess of $75 million but not more
than $175 million; and     (C)   75% of any additional claims in excess of
$175 million.

      For purposes of this Agreement, the term “allowed in the Bankruptcy Cases”
shall mean the earlier of (a) the allowance of an unsecured claim in the
Bankruptcy Cases or (b) an agreement regarding potentially allowable claims
between the Corporation and the official committee of unsecured creditors
appointed in the Bankruptcy Cases, or its successor, as designated in the Plan.

  (b)   Maximum Bonus Compensation. Notwithstanding anything set forth herein,
while the Bankruptcy Cases are pending the maximum annual compensation with
respect to 2007 under Section 2(a) shall not exceed $1,333,127 (the “Maximum
Annual Bonus Compensation”). For avoidance of doubt, the Maximum Annual Bonus
Compensation shall not include (i) the Annual Base Salary and (ii) any payment
made during a relevant fiscal year in respect of performance measures related to
prior years, regardless whether such payment is made by the

6



--------------------------------------------------------------------------------



 



      Corporation or the GmbH.

  3.   Certain Definitions. For purposes of this Agreement,

  (a)   “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Corporation and/or the GmbH, as the case may be, on
a full-time basis for 120 consecutive days as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
German physician selected by the Corporation or its insurers and acceptable to
the Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably), whereby the Executive or the
Executive’s legal representative explicitly waives the physician’s duty to keep
confidential patient examination results and shall instruct the physician to
disclose to the Corporation the examination result;     (b)   “Cause” shall
mean:     (i)   the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Corporation and/or the GmbH, as
the case may be, (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Board of Directors of the

7



--------------------------------------------------------------------------------



 



      Corporation (the “Board”), or a committee thereof, or the Chief Executive
Officer, which specifically identifies the manner in which the Board, the
committee or the Chief Executive Officer, as applicable, believes that the
Executive has not substantially performed the Executive’s duties, or     (ii)  
the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Corporation or any company
affiliated with the Corporation, including but not limited to the GmbH.

      For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Corporation or
any company affiliated with the Corporation, including but not limited to the
GmbH. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or a committee thereof or upon the
instructions of the Chief Executive Officer, or based upon the advice of counsel
for the Corporation or any instruction by the management or the shareholder(s)
of the GmbH shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Corporation and/or
its affiliated companies, including the GmbH, as the case may be.     4.  
Employment with the GmbH; Obligations of the Corporation and

8



--------------------------------------------------------------------------------



 



      the GmbH upon Termination of Employment. The Corporation and the Executive
agree that the GmbH is and shall continue to be the only and exclusive employer
of the Executive, and that this Agreement shall not be construed to be part of
the German Agreement. The Corporation and the Executive also agree that the
compensation paid by the GmbH to the Executive under the German Agreement
constitutes full and adequate remuneration for the Executive’s work and that the
Corporation has no obligation to offer the Executive the chance and opportunity
to earn the remuneration provided for under this Agreement. The Corporation and
the Executive further agree that U.S. managers on the same level as the
Executive are employed under at will agreements which offer less termination
protection than German law does with respect to the Executive and that it
accordingly is fair and appropriate to approximate the Executive’s legal
position under this Agreement to the position of a comparable U.S. manager whose
employment can be terminated by himself or the Corporation at any time and for
any reason. Accordingly, following the termination of the Executive’s
employment, the Executive shall be entitled to the compensation and benefits
provided for in this Section, as applicable depending on the circumstances of
such termination.

  (a)   Termination by the GmbH or Deemed Termination by the Corporation without
Cause or due to death or Disability. If the GmbH actually shall terminate the
Executive’s employment without Cause or

9



--------------------------------------------------------------------------------



 



      if the Executive’s employment is terminated due to death or Disability, or
if the Corporation vis-à-vis the Executive (by way of a written notification in
line with Section 8(b) approximates the termination without Cause of a U.S.
manager (the “Deemed Termination Without Cause”) (regardless whether the German
Agreement remains un-terminated or not), subject to and conditioned upon the
execution by the Executive (or, if applicable, his estate) of, and his (or, as
applicable, his estate) not revoking, a release in a form reasonably acceptable
to the Corporation, the Executive (or, as applicable, his estate) shall be
entitled to the following:         a contingent receivable for his 2007 EIC and
2008 EIC payments if the applicable EBITDAR thresholds have been or are
subsequently met; provided, however, that the 2007 EIC and 2008 EIC shall each
be pro rated for the time worked during the applicable year, such pro rata EIC
to be determined by multiplying the 2007 EIC or 2008 EIC, as applicable, by a
fraction, the numerator of which is the number of days in the applicable year
through the date of termination, and the denominator of which is 365.        
The Deemed Termination Without Cause pursuant to Section 4 (a) shall contain a

10



--------------------------------------------------------------------------------



 



      reference to this Agreement and the Corporation’s declaration that it
would terminate the Executive’s employment without Cause if the Executive had an
at will employment relationship with the Corporation; it does not require an
actual termination by the GmbH or any justification German law would require for
a termination of employment. The Deemed Termination Without Cause shall take
effect at the same time a respective termination without Cause would take effect
vis-à-vis a U.S. manager, irrespective of a notice period under the Executive’s
German Agreement. Payments made pursuant to Section 4 shall be made in lump sum
on the later of (A) such time as they would otherwise be payable under this
Agreement or the applicable benefit plans and (B) earliest date permissible
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).     (b)   Cause; Termination by the Executive. If the Executive’s
employment shall be terminated by the GmbH for cause under German law
(außerordentliche Kündigung), or if the Corporation vis-à-vis the Executive (by
way of a written notification in line

11



--------------------------------------------------------------------------------



 



      with Section 8(b) approximates the termination with Cause of a U.S.
manager (the “Deemed Termination With Cause”) (regardless whether the German
Agreement remains un-terminated or not), or if the Executive terminates his
employment, the Corporation shall have no further obligations to the Executive
under this Agreement other than the obligation to pay to the Executive through
the date of termination any compensation previously earned, any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon), his vested benefits under any employee benefit plans
maintained by the Corporation, in each case to the extent not theretofore paid.
        The Deemed Termination With Cause pursuant to Section 4 (b) shall
contain a reference to this Agreement and the Corporation’s declaration that it
would terminate the Executive’s employment with Cause if the Executive had an at
will employment relationship with the Corporation; it does not require an actual
termination for cause by the GmbH or any justification German law would require
for a termination for cause. For the avoidance of doubt, it is understood that
Cause shall exclusively have the meaning as defined in this Agreement and shall
not be influenced by the requirements of a

12



--------------------------------------------------------------------------------



 



      termination for cause under German law, except that an actual termination
for cause served to the Executive by the GmbH shall in any case also be
considered a termination with Cause under this Agreement.

  5.   Full Settlement. The Corporation’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Corporation may have against
the Executive or others.     6.   Successors. Except as otherwise provided
herein, this Agreement shall be binding upon and shall inure to the benefit of
the Executive, the Executive’s heirs and legal representatives, and the
Corporation and its successors.     7.   Amendment or Modification; Waiver. No
provision of this Agreement may be amended, modified or waived unless such
amendment, modification or waiver shall be authorized by the Board (and, if the
Corporation is still operating under Chapter 11, the Bankruptcy Court) or any
authorized committee of the Board and shall be agreed to in writing, signed by
the Executive and by an officer of the Corporation thereunto duly authorized.
Except as otherwise specifically provided in

13



--------------------------------------------------------------------------------



 



      this Agreement, no waiver by either party hereto of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a subsequent breach of
such condition or provision or a waiver of a similar or dissimilar provision or
condition at the same time or at any prior or subsequent time.     8.  
Miscellaneous.

  (a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws,
and exclusive venue and jurisdiction shall lie in any federal or state court
located in Ohio. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.     (b)   All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:         If to the Executive, at the most
recent address for the Executive in the GmbH records,

      If to the Corporation:


14



--------------------------------------------------------------------------------



 



      Dana Corporation
P.O. Box 1000
Toledo, Ohio 43697
Attention: Secretary         or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.    
(c)   The English language version of this Agreement shall govern,
notwithstanding the existence of the German language translation which serves
information purposes only.     (d)   The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. The Executive agrees that the fact of his
employment under the German Agreement, as concluded between him and the GmbH,
may raise issues of interpretation of this Agreement. The Executive agrees that
in such case the interpretation of this Agreement shall be made in such way that
the economic purpose of this Agreement is approximated in the best possible way
and that there is no duplication of benefits to the Executive should the
Executive be entitled under the German Agreement to any payment or benefit which
is also provided

15



--------------------------------------------------------------------------------



 



      under this Agreement with a comparable intent.     (e)   The Corporation
may withhold from any amounts payable under this Agreement such Federal, state
or local taxes as it determines is required to be withheld pursuant to any
applicable law or regulation. The same shall apply with respect to the GmbH, and
the Executive shall undertake to correctly and in a timely manner inform the
GmbH of any payments under this Agreement of relevance for the German Agreement
and the German payroll calculation.     (f)   This Agreement (including exhibits
hereto) contain the entire agreement of the parties concerning the subject
matter hereof, and all promises, representations, understandings, arrangements
and prior agreements concerning the subject matter are merged herein and
superseded hereby.     (g)   No right, benefit or interest hereunder, shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to

16



--------------------------------------------------------------------------------



 



      effect any action specified in the immediately preceding sentence shall,
to the full extent permitted by law, be null, void and of no effect.     (h)  
Nothing contained in this Agreement shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Corporation and the
Executive or any other person.     (i)   To the extent necessary to effectuate
the terms of this Agreement, the terms of this Agreement (and the exhibits)
which must survive the termination of the Executive’s employment or the
termination of this Agreement (and the exhibits) shall so survive.     (j)   In
the event of the Executive’s death or a judicial determination of Executive’s
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to Executive’s legal representative or, where
appropriate, to Executive’s beneficiary.     (k)   If any event provided for in
this Agreement is scheduled to take place on a legal holiday, such event shall
take place on the next succeeding day that is not a legal holiday. Where
appropriate, this provision shall refer to German legal

17



--------------------------------------------------------------------------------



 



      holidays.     (l)   Section 409A of the Code. To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A of
the Code. This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A and may be made by the Corporation without the consent
of the Executive).     (m)   To the extent this Agreement is inconsistent with
the terms and conditions of the Order, the Order shall govern.

18



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed
by its duly authorized representative, and the Executive has executed this
Agreement, as of the day and year first written above.

                  DANA CORPORATION    
 
           
 
  By:        
 
                Chairman, Compensation Committee/
Vorsitzender, Gehaltsausschuss    
 
                /s/ R. Göttel                   Ralf Göttel    

19